Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04 November 2020 have been fully considered but they are not persuasive.
Regarding claims 16, 23, and 31, the Applicant contends that the Yamamoto method does not involve marking the driving-relevant region in the surroundings model with a synthesized line or color, followed by projecting this marked relevant region onto a projection surface along with the projected camera picture so as to mark a perspective-corrected image region of the camera picture corresponding to the relevant region as having been corrected for perspective, further followed by producing a virtual camera image of the projection surface including both the projection of the camera picture and the projection of the marked relevant region so as to mark a perspective-corrected image region of the projected camera picture.  Instead, the Applicant argues, Yamamoto first produces the top-view synthetic image including only the projected camera images (without any marking of the driving trajectory) by projecting the camera images onto a projection surface and then generating the synthetic image from a top-down virtual point of view (paragraphs 0065 to 0069), and thereafter overlaps the driving trajectory.  However, the Examiner respectfully disagrees.  
Yamamoto discloses that the steering angle sensor 27 is disposed in the proximity to a rotation shaft of the steering and senses a rotation angle when the steering is manipulated by the user (Yamamoto: paragraph [0122]).  The driving trajectory extraction unit 90 extracts a trajectory (driving trajectory) which is predicted if the vehicle Cr is driven with the steering angle of the manipulated steering (Yamamoto: paragraph [0122]).  The driving trajectory overlapping unit 80 overlaps the extracted driving trajectory with a synthetic image (Yamamoto: paragraph [0122]).  FIG. 20 is a diagram to explain a method for extracting a ladder-shaped line based on the left rear wheel line Ln2 and the right rear wheel Line Ln3 (Yamamoto: paragraphs [0132]-[0134]).  Numbers indicating an actual distance from the rear end of the vehicle Cr to each of the lines Ln4 and Ln5 is added in the proximity of the lines Ln4 and Ln5 
The driving trajectory includes distance marks, which indicate a modeling of the surrounding space of the vehicle.  The driving trajectory is then projected onto the synthesized image.  Therefore, Yamamoto includes the identifying of the relevant region includes marking the relevant region with a line or a color that is synthesized in the surroundings model and does not exist in the at least one camera picture of the surroundings; and that projecting the relevant region includes the line or the color with which the relevant region has been marked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg et al. (US 20140152778 A1) in view of Ren (US 20140278065 A1) in view of Yamamoto et al. (US 20120300075 A1).
Re claim 16, Ihlenburg discloses a method of producing images of a three-dimensional surroundings model of surroundings of a vehicle, said images having been corrected for perspective, comprising the steps:

projecting the camera picture onto a projection surface in the surroundings model (Ihlenburg: paragraph [0023], the images captured by a plurality of vehicle-mounted cameras 5 are projected on a number of curved surfaces 3, 4);
in the surroundings model, identifying a relevant region that is relevant for driving (Ihlenburg: paragraph [0024], second virtual viewing point and second viewing direction may be selected by the driver of the vehicle to provide a desired display or virtual viewpoint or the second virtual viewing point and second viewing direction may be automatically controlled or selected responsive to an input, such as responsive to shifting the vehicle to, a reverse gear or the like or selection, in order to provide an appropriate display/view to the driver of the vehicle);
projecting the relevant region onto a corresponding projection surface area of the projection surface to mark a perspective-corrected image region of the camera picture projected onto the projection surface (Ihlenburg: paragraph [0024], second view projected onto curved surface), 
wherein the perspective-corrected image region corresponds to the relevant region as having been corrected for perspective (Ihlenburg: paragraph [0023], curved surface geometry corresponds to particular virtual viewpoints); 
producing a virtual camera image of the projection surface including the perspective-corrected image region, by a virtual camera that can move freely in the surroundings model (Ihlenburg: paragraph [0023], free positional virtual panoramic view); and
outputting the virtual camera image (Ihlenburg: paragraph [0022], can be viewed at a display as if seen from an arbitrary virtual viewing point 2, with the display of the virtual image being made on a display screen inside of the vehicle).
Ihlenburg does not specifically disclose that the three-dimensional surroundings model of surroundings of a vehicle is stored.  However, Ren discloses that terrain feature polygon models are stored and accessed when creating a 3D projection surface (Ren: paragraph [0027]).  Since Ihlenburg and Ren relate to visualizing the environment around a vehicle, one of ordinary skill in the art at the time 
Neither Ihlenburg nor Ren specifically discloses that the identifying of the relevant region includes marking the relevant region in the surroundings model with a line or a color that is synthesized in the surroundings model and does not exist in the at least one camera picture of the surroundings; and that projecting the relevant region includes the line or the color with which the relevant region has been marked.  However, Yamamoto discloses an image display system, wherein a line Ln7 indicating a driving trajectory may be overlapped with an image photographed by the rear camera 14 and indicating rear surroundings of the vehicle Cr, as shown in FIG. 23 (Yamamoto: paragraph [0152]).  Yamamoto discloses that the steering angle sensor 27 is disposed in the proximity to a rotation shaft of the steering and senses a rotation angle when the steering is manipulated by the user (Yamamoto: paragraph [0122]).  The driving trajectory extraction unit 90 extracts a trajectory (driving trajectory) which is predicted if the vehicle Cr is driven with the steering angle of the manipulated steering (Yamamoto: paragraph [0122]).  The driving trajectory overlapping unit 80 overlaps the extracted driving trajectory with a synthetic image (Yamamoto: paragraph [0122]).  FIG. 20 is a diagram to explain a method for extracting a ladder-shaped line based on the left rear wheel line Ln2 and the right rear wheel Line Ln3 (Yamamoto: paragraphs [0132]-[0134]).  Numbers indicating an actual distance from the rear end of the vehicle Cr to each of the lines Ln4 and Ln5 is added in the proximity of the lines Ln4 and Ln5 (Yamamoto: paragraphs [0132]-[0133]).  FIG. 21 is a diagram to explain a method for overlapping the line Ln6 indicating the driving trajectory with an image indicating surroundings of the vehicle Cr (Yamamoto: paragraphs [0136]-[0140]).  Since Ihlenburg, Ren, and Yamamoto relate to systems for visualizing the surroundings of a vehicle, one of ordinary skill at the time of filing would have found it obvious to combine the overlay of Yamamoto with the surround image produced by Ihlenburg and Ren in order to assist in avoiding objects around the vehicle when maneuvering (Yamamoto: paragraphs [0005]-[0007]).
Re claim 17, Ihlenburg discloses that the projecting of the relevant region onto the projection surface area comprises respectively imaging a respective point of the relevant region onto an intersection of a corresponding respective connecting line with the projection surface, wherein the 
Re claim 18, Ihlenburg discloses that the camera device comprises at least one vehicle camera, and wherein the reference point of the surroundings model corresponds to a spatial position of the vehicle camera that produced the camera picture (Ihlenburg: paragraph [0025]).
Re claim 19, Ihlenburg discloses determining a camera position and/or a camera orientation of the virtual camera based on sensor data produced by sensors of the vehicle and/or based on detected vehicle parameters of the vehicle (Ihlenburg: paragraph [0024], the second virtual viewing point and second viewing direction may be automatically controlled or selected responsive to an input, such as responsive to shifting the vehicle to, a reverse gear or the like).
Re claim 21, Ihlenburg discloses displaying the output virtual camera image to a driver of the vehicle on a display apparatus (Ihlenburg: paragraph [0022], can be viewed at a display as if seen from an arbitrary virtual viewing point 2, with the display of the virtual image being made on a display screen inside of the vehicle).
Re claim 22, Ihlenburg discloses that the identifying of the relevant region in the surroundings model is performed based on sensor data produced by sensors of the vehicle and/or based on detected vehicle parameters of the vehicle (Ihlenburg: paragraph [0024], the second virtual viewing point and second viewing direction may be automatically controlled or selected responsive to an input, such as responsive to shifting the vehicle to, a reverse gear or the like or selection, in order to provide an appropriate display/view to the driver of the vehicle).
Claim 23 recites the corresponding system for implementing the method of claim 16.  Therefore, arguments analogous to those presented for claim 16 are applicable to claim 23.  Accordingly, claim 23 has been analyzed and rejected with respect to claim 16 above.
Claim 24 has been analyzed and rejected with respect to claim 17 above.
Claim 25 has been analyzed and rejected with respect to claim 18 above.
Re claim 26, Ihlenburg discloses
further comprising at least one sensor of the vehicle configured to produce sensor data and/or to detect vehicle parameters of the vehicle (Ihlenburg: paragraph [0024], the second virtual viewing point 
wherein the computing device is further configured so that the identifying of the relevant region in the surroundings model is performed based on the sensor data and/or based on the detected vehicle parameters of the vehicle (Ihlenburg: paragraph [0024], the second virtual viewing point and second viewing direction may be automatically controlled or selected responsive to an input, such as responsive to shifting the vehicle to, a reverse gear or the like or selection, in order to provide an appropriate display/view to the driver of the vehicle).
Claim 27 has been analyzed and rejected with respect to claim 19 above.
Claim 28 has been analyzed and rejected with respect to claim 20 above.
Claim 29 has been analyzed and rejected with respect to claim 21 above.
Re claim 30, Ihlenburg discloses a vehicle comprising a vehicle control system according to claim 23, and a vehicle body (Ihlenburg: paragraph [0022], images captured around vehicle).
Re claim 31, Ihlenburg discloses a method comprising the steps:
a)    with a camera system of a vehicle, producing a real camera picture of surroundings of the vehicle (Ihlenburg: paragraph [0022], image data captured by a plurality of vehicle-mounted cameras (or environmental sensors) 5);
b)    providing a three-dimensional surroundings model of the surroundings of the vehicle (Ihlenburg: paragraph [0023], curved surface geometry corresponds to particular virtual viewpoints);
c)    projecting the real camera picture onto a virtual projection surface (Ihlenburg: paragraph [0023], the images captured by a plurality of vehicle-mounted cameras 5 are projected on a number of curved surfaces 3, 4);
d)    in the surroundings model, identifying a relevant region that is relevant for driving of the vehicle (Ihlenburg: paragraph [0024], second virtual viewing point and second viewing direction may be selected by the driver of the vehicle to provide a desired display or virtual viewpoint or the second virtual viewing point and second viewing direction may be automatically controlled or selected responsive to an 
e)    projecting the relevant region onto the virtual projection surface that also has the real camera picture projected thereon (Ihlenburg: paragraph [0024], second view projected onto curved surface);
f)    with a virtual camera that is freely movable to different virtual camera positions relative to the virtual projection surface, at a selected one of the virtual camera positions producing a virtual camera image of the virtual projection surface having the camera picture and the relevant region projected thereon (Ihlenburg: paragraph [0024], second virtual viewing point and second viewing direction may be selected by the driver of the vehicle to provide a desired display or virtual viewpoint or the second virtual viewing point and second viewing direction may be automatically controlled or selected); and
g)    outputting the virtual camera image (Ihlenburg: paragraph [0022], can be viewed at a display as if seen from an arbitrary virtual viewing point 2, with the display of the virtual image being made on a display screen inside of the vehicle).
Ihlenburg does not specifically disclose that the three-dimensional surroundings model of surroundings of a vehicle is stored.  However, Ren discloses that terrain feature polygon models are stored and accessed when creating a 3D projection surface (Ren: paragraph [0027]).  Since Ihlenburg and Ren relate to visualizing the environment around a vehicle, one of ordinary skill in the art at the time of filing would have found it obvious to combine the terrain model of Ren with the system of Ihlenburg in order to create a more realistic 3D representation of the surrounding environment (Ren: paragraph [0004]). 
Neither Ihlenburg nor Ren specifically discloses that the identifying of the relevant region includes marking the relevant region in the surroundings model with a line or a color that is synthesized in the surroundings model and does not exist in the at least one camera picture of the surroundings; and that projecting the relevant region includes the line or the color with which the relevant region has been marked.  However, Yamamoto discloses an image display system, wherein a line Ln7 indicating a driving trajectory may be overlapped with an image photographed by the rear camera 14 and indicating rear surroundings of the vehicle Cr, as shown in FIG. 23 (Yamamoto: paragraph [0152]).  Yamamoto discloses 
Re claim 33, Ihlenburg discloses moving the virtual camera to a different one of the virtual camera positions in response to and dependent on sensor data produced by at least one sensor of the vehicle or vehicle parameters of the vehicle, and then repeating the steps a) to g) with the virtual camera at the different virtual camera position for the step g) (Ihlenburg: paragraph [0024], second virtual viewing point and second viewing direction may be selected by the driver of the vehicle to provide a desired display or virtual viewpoint or the second virtual viewing point and second viewing direction may be automatically controlled or selected responsive to an input, such as responsive to shifting the vehicle to, a reverse gear or the like or selection).

Claim 20 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg et al. (US 20140152778 A1) in view of Ren (US 20140278065 A1) in view of Yamamoto et al. (US 20120300075 A1), and further in view of Hoshino et al. (US 20170259831 A1).
claim 20, neither Ihlenburg nor Ren nor Yamamoto specifically discloses controlling a vehicle function of the vehicle with a driver assistance system based on the output virtual camera image.  However, Hoshino discloses a driving assistance system, wherein virtual view images are generated by the system (Hoshino: paragraph [0032]) and the ECU may perform automatic steering (Hoshino: paragraph [0038]).  Since Ihenburg, Ren, Yamamoto, and Hoshino relate to driving assistance, one of ordinary skill in the art at the time of filing would have found it obvious to combine the steering assistance of Hoshino with the system of Ihlenburg, Ren, and Yamamoto in order to speed up the parking process (Hoshino: paragraph [0004]).
Claim 32 has been analyzed and rejected with respect to claim 20 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482